Citation Nr: 0836012	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, including as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for steroid-induced 
hyperglycemia, including as secondary to non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1988 to 
June 1988 and from December 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The veteran is seeking service connection for non-Hodgkin's 
lymphoma, including as secondary to exposure to ionizing 
radiation, and for steroid-induced hyperglycemia, including 
as secondary to non-Hodgkin's lymphoma.  He claims in part 
that his non-Hodgkin's lymphoma was caused by exposure to 
radiation while serving in Southeast Asia during the Persian 
Gulf War.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 12 Vet. 
App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); 
McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. 
West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in "radiation-exposed veterans" under 38 
U.S.C.A. § 1112(c) (2007) and 38 C.F.R. § 3.309(d) (2007).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) (2007) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (2007), if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran has a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability is otherwise the 
result of in-service exposure.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation 
of current disease by in-service exposure.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  A 
"radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  See 38 
C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also 
include certain service at gaseous diffusion plants in 
Paducah, Kentucky; Portsmouth, Ohio; an area identified as 
K25 at Oak Ridge, Tennessee; certain service on Amchitka 
Island, Alaska; or service, if performed as an employee of 
the Department of Energy, that would qualify the claimant for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean:  (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; or (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under Section 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 
3.311(a) requires that a request be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service treatment 
records, and other records that may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the VA Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the veteran is claiming entitlement to service 
connection for non-Hodgkin's lymphoma, which he alleges is 
due to radiation exposure that he experienced during active 
service.  Upon examination of the medical evidence, the Board 
concedes that the veteran's non-Hodgkin's lymphoma is 
presumptively a radiogenic disease as identified in 38 C.F.R. 
§3.309(d)(2) and § 3.311.  Although the veteran's available 
service treatment records contain no documentation or 
diagnosis of lymphoma, relevant post-service medical evidence 
of record documents that the veteran was diagnosed in May 
2004 with non-Hodgkin's lymphoma, which was treated with 
chemotherapy.  

The Board first notes that there is no evidence that the 
veteran participated in a "radiation-risk activity" in 
service as identified in 38 C.F.R. § 3.309(d)(3).  These 
activities, as discussed above, involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, certain service on Amchitka Island, 
Alaska, or exposure to ionizing radiation as a prisoner of 
war in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946.  There is no 
evidence of record that the veteran was ever exposed to 
ionizing radiation through such defined radiation risk 
activities, nor has the veteran made such a claim here.  The 
Board thus concludes that the veteran is not entitled to 
presumptive service connection for his malignant lymphoma as 
a "radiation-exposed veteran" under Section 3.309(d).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984); 38 C.F.R. 
§ 3.311.  The regulation provides, inter alia, that in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1).

Section 3.311 establishes a series of chronological 
obligations.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be a showing that the veteran suffers from 
a radiogenic disease, which has been shown in this case.  38 
C.F.R. § 3.311(a)(1).  Once the veteran has established a 
diagnosis of a radiogenic disease and claims that the disease 
is related to radiation exposure while in service, VA must 
then search for all available records concerning the 
veteran's exposure to radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii).  After the records have been obtained, 
they must be forwarded to the Under Secretary for Health for 
preparation of a dose estimate.  Id.  

In that connection, the Board notes that the RO appears to 
have sent the veteran an Exposure to Radiation Questionnaire 
in December 2004, as an attachment to a letter notifying him 
of VA's duties to assist him and of the evidence needed to 
support his claims.  However, a copy of the Questionnaire is 
not associated with the December 2004 letter in the veteran's 
claims file, and the veteran has not to date returned 
responses to the Questionnaire.  Further, the Board notes 
that the RO requested the veteran's DD Form 1141 from the 
National Personnel Records Center in December 2004 but was 
informed in January 2005 that the requested document and 
related information on the veteran was "not a matter of 
record."  

The Board notes that non-Hodgkin's lymphoma is set forth in 
38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  It also 
became manifest 5 years or more after the alleged radiation 
exposure, as required by 38 C.F.R. § 3.311(b)(5).  Thus, the 
procedural development regulations for claims based on 
exposure to ionizing radiation are applicable.  Given the 
manifestation of a radiogenic disease within the appropriate 
timeframe and the request for dose information made by the RO 
in December 2004, the regulation then calls for a request to 
obtain a dose assessment for the veteran.  See 38 C.F.R. § 
3.311(a).

In addition to the dose information request, the regulation 
compels the forwarding of all records pertaining to the 
veteran's radiation dose in service to the Under Secretary 
for Health.  He or she will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  
Because these procedures were not followed, the Board finds 
that further development for the claim of service connection 
for non-Hodgkin's lymphoma is warranted and a remand is 
necessary in order to give the veteran every consideration 
with respect to the appeal and to accord him due process of 
law.

Accordingly, a request must be made for any available records 
concerning the veteran's exposure to radiation. The Board 
notes in particular that it is unclear whether the veteran 
ever received an Exposure to Radiation Questionnaire.  Thus, 
on remand, the agency of original jurisdiction (AOJ) must 
provide the veteran with an Exposure to Radiation 
Questionnaire and allow him the opportunity to respond.  
Thereafter, all of the available records concerning the 
veteran's exposure to radiation are to be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate.  Once the dose estimate is 
prepared, before the claim is adjudicated, it must be 
referred to the Under Secretary of Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  See 
38 C.F.R. § 3.311(b)(1).  This regulation indicates that the 
Under Secretary for Benefits will make a determination as to 
whether it is at least as likely as not that the veteran's 
non-Hodgkin's lymphoma resulted from exposure to radiation in 
service.  38 C.F.R. § 3.311(c)(1)(i). 

The Board also notes that regardless of whether a claimed 
disability is recognized under the provisions pertaining to 
radiation exposure, a veteran is not precluded from 
presenting evidence that a claimed disability was due to or 
the result of radiation exposure.  See, e.g., Combee v. 
Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  In this case, 
the RO appears not to have considered the veteran's claim of 
service connection for non-Hodgkin's lymphoma on a direct 
basis.  Thus, on remand, the AOJ must undertake all necessary 
development of the claim for service connection for non-
Hodgkin's lymphoma on a direct basis and adjudicate the claim 
in light of all pertinent evidence and legal authority.

Consideration of the veteran's claim for service connection 
for steroid-induced hyperglycemia, including as secondary to 
non-Hodgkin's lymphoma, is deferred pending completion of the 
development sought herein.  Because the evaluation of the 
veteran's claim for service connection for non-Hodgkin's 
lymphoma necessarily impacts the evaluation of his claim for 
secondary service connection for steroid-induced 
hyperglycemia, the Board finds that the claim for service 
connection for non-Hodgkin's lymphoma is inextricably 
intertwined with the claim on appeal for secondary service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
resolution of the claim for service connection for non-
Hodgkin's lymphoma could well impact the claim on appeal for 
secondary service connection, the issues should be considered 
together.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the claims on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
must be sent a letter requesting that 
the veteran fill out an Exposure to 
Radiation Questionnaire.  If necessary 
based on the veteran's responses to the 
Questionnaire, the AOJ should request 
any available records concerning the 
veteran's exposure to radiation from 
the appropriate agency.

2.  In accordance with 38 C.F.R. § 
3.311(a)(2)(iii), the AOJ must forward 
the veteran's records concerning his 
radiation exposure-including any 
service records, his statements and 
testimony regarding radiation exposure, 
and any other information obtained from 
the above information request-to the 
Under Secretary for Health, for 
preparation of a dose estimate, to the 
extent feasible.  (If a specific 
estimate cannot be made, a range of 
possible doses should be provided.)  If 
more information from the veteran is 
required regarding specifics of his 
alleged exposure, he should be 
contacted and asked to provide the 
information.

3.  If the above-requested development 
results in a positive dose estimate, 
the claim must be referred to the Under 
Secretary for Benefits for 
consideration under 38 C.F.R. § 
3.311(c).

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  The AOJ 
is reminded that it must consider the 
veteran's claim for service connection 
for non-Hodgkin's lymphoma on a direct 
basis if a negative dose estimate is 
returned.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


